Olivee, Chief Judge:
These two appeals for reappraisement, involving shipments of hardboard from Rotterdam, Holland, that were entered at the port of Houston, Tex., have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of the exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
*608All items, Holland Florins 120.50 per hundred square meters, net, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for the merchandise herein at the time of exportation.
On the agreed facts, I hold that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory-value for all the items is Holland Florins 120.50 per hundred square meters, net, packed.
Judgment will be rendered accordingly.